          Case 2:21-cv-01526-APG-BNW Document 10 Filed 08/20/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 RAYMOND LESTER SMITH,                                   Case No.: 2:21-cv-01526-APG-BNW

 4          Plaintiff                                    Order Deeming Order to Show Cause
                                                                     Satisfied
 5 v.

 6 AMIR KENNEDY and CHAPAR, LLC,

 7          Defendants

 8         I ordered defendants Amir Kennedy and Chapar, LLC to show cause why this case

 9 should not be remanded to state court. ECF No. 9. Based on their response, I deem my order

10 satisfied and I will not remand the case at this time. The parties remain required to prove

11 diversity jurisdiction exists before judgment is entered.

12         DATED this 20th day of August, 2021.

13

14
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
